DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light sensing unit”, signal processing module, signal processing unit, control unit, signal receiving unit, data outputting units, light sensing portion, sensing region labeling unit, living object determining unit, alarming unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 15 and 16 recite the non-structural terms "sensing region labeling unit" and “living object determining unit”, used in place of "means for", coupled with functional language without claiming or disclosing any corresponding structure necessary to perform the claimed function(s). Therefore the claim limitations invoke 35 USC 112, sixth paragraph. [See MPEP 2181 and Supplementary Examination Guidelines for Determining Compliance with 35 USC 112, 76 FR 7162 (Feb. 9,2011)]. In the instant case, the specification does not set forth any corresponding structures necessary for performing the claimed "sensing region labeling unit" limitations, e.g. "sensing region labeling unit" and “living object determining unit”. Therefore the claimed "sensing region labeling unit" and “living object determining unit” limitations lack sufficient description in the specification of the structure, materials, or acts for achieving the specified functions set forth above. Accordingly, one of skill in the art would reasonably doubt that the inventor, at the time the application was filed, had possession of the claimed invention. As such, one would also not understand what is being claimed and the claims are also rejected as indefinite under 35 U.S.C. 112, second paragraph (see below). Applicant's disclosure does not limit the claim to a particular structure or provide any examples of structural components corresponding to the claimed "sensing region labeling unit". The specification simply does not provide any examples of devices/structures that could correspond to the claimed units based on common knowledge in the art, and fails to correlate any specific structures with the claimed "sensing region labeling unit" that would serve to differentiate these limitations from the prior art. In addition, a consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification for such means plus function. For the instant indefiniteness analysis it is asked first whether a structure is described in the specification, and, if so, whether one skilled in the art would identify the structure from the description. The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure. Accordingly, a bare statement that known techniques or methods can be used does not disclose structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 fails to disclose any positively recited structure. Clarification is requested via amendments. 
Regarding claims 15-20, Claim limitation “sensing region labeling unit” and “living object determining unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. However, the specification does not particularly correlate any specific structures with the claimed "sensing region labeling unit" and “living object determining unit”discussed above that would serve to differentiate these limitations from what is known in the art. Accordingly, one skilled in the art would not know what structures perform the claimed "sensing region labeling unit" and “living object determining unit” limitations, and the metes and bounds of the claimed invention are thus unclear. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bresch et all. (USPN 2014/0148663).
Regarding to claim 1, Bresch et al. discloses a non-contact physiological signal measuring device (figure 1), comprising: a light sensing unit, being adopted for facing a sensing portion of a subject, thereby collecting a scattered light from a surface of the sensing portion by a non-contact way (element 28, figure 1, [0076]); and a signal processing module (element 50 figure 1), comprising: a signal processing unit (elements 34,36,38,40 figure 1); a control unit, being coupled to the signal processing unit and the light sensing unit, so as to control the light sensing unit to collect the scattered light (element 48 figure 1); and a signal receiving unit, being coupled to the light sensing unit and the signal processing unit, and being configured for receiving the scattered light so as to transmit a physiological signal with respect to the scattered light to the signal processing unit (element 32 figure 1, [0081]); wherein after receiving the physiological signal, the signal processing unit applying at least one signal process to the physiological signal, thereby obtaining at least one physiological information ([0078], [0082]).
Regarding to claim 2, Bresch et al. discloses the physiological information comprises at least one physiological characteristic that is selected from the group consisting of blood volume, heart rate (HR), respiratory rate (RR), blood oxygen saturation, blood pressure, blood vessel viscosity, venous function, venous reflux, ankle pressure, genital response, and cardiac output ([0078], [0082]).
Regarding to claim 3, Bresch et al. discloses a data outputting unit, being coupled to the signal processing unit, such that the signal processing unit is able to output the at least one physiological information through the data outputting unit ([0086]).
Regarding to claim 4, Bresch et al. discloses the data outputting unit is selected from the group consisting of display device, loudspeaker, wired transmission interface, and wireless transmission interface ([0086]).
Regarding to claim 5, Bresch et al. discloses a condensing lens for being disposed between the light sensing unit and the scattered light, so as to focus the scattered light onto the light sensing unit ([0075]-[0077]).
Regarding to claim 6, Bresch et al. discloses the scattered light is produced at the surface of the sensing portion when the subject is exposed to an ambient light ([0074]-[0075]).
Regarding to claim 7, Bresch et al. discloses the ambient light is a natural light or an artificial light provided by an external light source ([0074]-[0075]).
Regarding to claim 8, Bresch et al. discloses a light emitting unit for radiating a detecting light to the surface of the sensing portion, so as to make the scattered light be produced at the surface of the sensing portion ([0074]-[0075]).
Regarding to claim 9, Bresch et al. discloses the light emitting unit comprises at least one light emitting component, and the light emitting component being selected from the group consisting of light emitting diode (LED), organic light-emitting diode (OLED) and vertical resonant cavity LED ([0074]-[0075]).
Regarding to claim 10, Bresch et al. discloses the signal processing module further comprises a driver unit that is coupled to the control unit, and being configured for driving the light emitting unit to radiate the detecting light ([0087]).
Regarding to claim 11, Bresch et al. discloses the scattered light is a mono-wavelength light or a multi-wavelength light ([0074]-[0075], [0095]).
Regarding to claim 12, Bresch et al. discloses the light sensing unit is selected from the group consisting of single point photo sensor, matrix photo sensor, one-channel image sensor and multi-channel image sensor ([0076], [0095]).
Regarding to claim 13, Bresch et al. discloses the light sensing unit has an infrared (IR) sensor, such that the non-contact physiological signal measuring device has a function of body temperature measurement ([0074], [0095], figure 1).
Regarding to claim 14, Bresch et al. discloses the non-contact physiological signal measuring device having the function of body temperature measurement is integrated in an optical-type body temperature measurement device ([0074], [0095], figure 1).
Regarding to claim 15, Bresch et al. discloses a sensing region labeling unit, being coupled to the control unit, so as to label a mark on the surface of the sensing portion for pointing out a sensing region M ([0075]-[0077]).
Regarding to claim 16, Bresch et al. discloses a living object determining unit, being coupled to the signal processing unit and/or the signal receiving unit, and being configured for applying at least one signal analyzing process to the physiological signal, so as to determine whether at least one physiological characteristic of living object is carried by the physiological signal or not, thereby recognizing the subject as one living object or one non-living object ([0075]-[0077]).
Regarding to claim 17, Bresch et al. discloses the mark is selected from the group consisting of light spot, pattern, symbol, and text ([0075]-[0077]).
Regarding to claim 18, Bresch et al. discloses the physiological characteristic of living object is selected from the group consisting of frequency-domain physiological characteristic and time-domain physiological characteristic ([0075]-[0077]).
Regarding to claim 19, Bresch et al. discloses an alarming unit, being coupled to the living object determining unit, and being configured for showing a warning information in case of the subject being recognized as one non-living object by the living object determining unit ([0075]-[0077]).
Regarding to claim 20, Bresch et al. discloses the frequency-domain physiological characteristic is a periodic heartbeat, and the time-domain physiological characteristic being a specific waveform feature of living object that is carried by the physiological signal ([0075]-[0077]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/           Primary Examiner, Art Unit 3791